—Order, Supreme Court, New York County (Carol Arber, J.), entered January 27, 1997, which granted plaintiff partial summary judgment on its first cause of action for injunctive relief to the extent of requiring defendant to provide plaintiff with a duplicate key to her apartment, unanimously affirmed, with costs.
The IAS Court’s grant of partial summary judgment to plaintiff was appropriate since the rights of the parties were governed by the plain and unambiguous language of Paragraph 25 of the Proprietary Lease (see, Teitelbaum Holdings v Gold, 48 NY2d 51, 56; State of New York v Peerless Ins. Co., 108 AD2d 385, 389, affd 67 NY2d 845), which granted the proprietary lessor access to the leased apartment and, accordingly, required the lessee to provide said lessor with a key thereto (see, 111 Tenants Corp. v Stromberg, 168 Misc 2d 1014). Defendant’s conclusory and unsubstantiated allegations failed to provide proof in evidentiary form sufficient to demonstrate the existence of triable issues of fact (see, Zuckerman v City of New York, 49 NY2d 557, 562; Gilbert Frank Corp. v Federal Ins. Co., 70 NY2d 966, 967).
Concur — Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.